DAVIS, Justice.
This is a companion case to Southwestern Bell Tel. Co. v. Cooper, Tex.Civ.App., 311 S.W.2d 88. The records, facts, points and counterpoints of error in both cases are identical.
Our opinion in 311 S.W.2d 88 is adopted as the opinion in this case and is based upon our findings and conclusions in that case.
Appellant’s Points 1, 3, 4 and 5 are overruled in this case, and Point 2 is sustained. Appellee’s Counter-point 6 is sustained and all other counter-points are overruled.
The judgment of the trial court is reversed, and the cause remanded with instructions to reinstate the same upon the docket of that court for trial upon its merits.
Reversed and remanded with instructions.
CHADICK, C. J., did not participate.